DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/01/2021 has been entered.
Response to Remarks/Arguments
Applicant’s arguments with respect to the 35 U.S.C. 103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-8, 11-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dove (US 2016/0086203 A1) in view of Schmidt (US 20120259537 A1) further in view of Wickersham et al. (U.S. PG Pub. No. 20160140789A1; hereinafter “Wickersham”) further in view of Yip et al. (U.S. PG Pub. No. 20170359281; hereinafter “Yip”) and further in view of Perez et al. (previously made of record in PTO-892; techcrunch.com accessed via webarchive; available at: https://techcrunch.com/2017/12/13/half-of-amazon-app-users-have-been-switched-to-a-new-swipe-based-1-click-checkout/)

Regarding claims 1, 8, & 15 Dove teaches a method, computer program and computer system for the location-based dynamic polling application, the computer system comprising: 
one or more computer processors, one or more computer-readable storage media, and program instructions stored on one or more of the computer-readable storage media for execution by at least one of the one or more processors capable of performing a method, the method comprising (Dove paragraph 0009, 0015):
receiving, by a computer, a poll with at least one poll question and at least one potential answer for each at least one poll question from a creator. In Dove the term ‘query’ ‘queries’ have been used interchangeably with the term question(s) (Dove paragraphs 0006, 0009 & 0050); 
receiving a specified polling location and additional polling criteria from the creator. . . . and wherein the additional polling criteria consists of an organization affiliation of the poll taker; The characteristics of user profiles in Dove are used to define the target audience of the poll. Therefore, the characteristics of user profiles in Dove have been interpreted by the examiner as the ‘additional polling criteria’ of the claimed limitation (Dove paragraphs 0004, 0066-0067 & 0050) Furthermore, Dove teaches this limitation by teaching the receipt of constraints for a given poll, wherein the constraints include those users located at a sporting event during the time frame of the sporting event (user participation at an event). (Dove: paragraphs [0058-59, 86]) Finally, Dove teaches that the polling criteria may consist of those users who have worked at a specific company for a certain amount of time (an organization affiliation of the poll taker). (Dove: paragraph [0082]) 
wherein the specified polling location is used to target a specific set of users (Dove paragraphs 0004, 0066-0067 & 0050); 
identifying the specific set of users within the specified polling location that match the additional polling criteria by tracking a plurality of user computing devices. . . determined by a global positioning system, Dove describes the location of the user computer device being tracked using a wireless network (such as a Wi-Fi network), a local positioning system and/or a global positioning system. The location of user devices is tracked in order to identify the set of users/ target users for sending the poll (Dove paragraphs 0009, 0066-0067 & 0049-0050);
sending the poll to the specific set of users (Dove paragraphs 0009, 0050 & 0056); 
and generating a result of the poll by adding up each vote from each of the users of the specific set of users (Dove paragraphs 0010, 0054 & 0056).

Dove doesn’t teach, Schmidt teaches:
wherein the specified location is within a traveling geofence; [Even though Dove ¶87 presents polls may be based on a particular geo-fenced area that can be predefined, the geofence doesn’t travel as required. On the other hand, Schmidt; ¶12-¶14 shows a geofence traveling with vehicle and identifying the location such as “a moving geofence may be generated by generating a virtual area of predetermined shape about a vehicle's present location. For example, using a determined location of a vehicle as a center point, a circle having a radius r may be generated about the vehicle to define the mgf. The size and shape of the mgf may be selected by a predetermined scheme. In addition, multiple mgf's could be generated about the vehicle's location”. Schmidt moving geofence generating an area with vehicle’s present location as it moves with Dove’s geofence 
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitation as taught by Schmidt in the system of Dove, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

With respect to the following limitation:
adding a via point to a travel route based on the generated result. Dove describes in response of receiving the answers from at least some of the subset of portable electronic devices, the polling system 122 may provide additional information to at least some of the subset of portable electronic devices. Dove also describes in response of receiving an answer, to one of the questions of the poll, from a user(s), sending a subsequent poll (linked poll).  Dove also describes in response to receiving the responses from the set of user generating a response summary and sending it to the set of user that participated in the poll (Dove paragraphs 0054-0055). Dove further teaches the display of the results to the group. (Dove: paragraphs [0054, 72, 78]) Dove further still teaches generating a subsequent poll. (Dove: paragraph [0055]) Dove, however, does 
Wickersham, however, teaches that, in response to the results of a group decision making engine poll, a system may automatically arrange travel and add a waypoint to the travel route for the event, or may automatically create a route to the event for one or more users. (Wickersham: paragraphs [0052-53]) Wickersham teaches combining the above elements with the teachings of Dove in view of Schmidt for the benefit of allowing users within groups to make decisions more quickly and effectively, expediting processing of a group decision, and solving the described problems in the art regarding group decision making. (Wickersham: paragraphs [0003-11, 20]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Wickersham with the teachings of Dove in view of Schmidt to achieve the aforementioned benefits. 

Dove in view of Schmidt further in view of Wickersham, however does not explicitly disclose:
 receiving an indication from the creator that the poll is ready to be sent, wherein the indication is a user finger swipe in a preconfigured direction.
To this extent Yip describes receiving an indication from the creator that the poll is ready to be sent, wherein the indication consist of a user interaction with a button (Yip paragraph 0111). 
It would have been prima facie obvious to one of ordinary skills in the art before the effective filling date of the claimed invention to have modified Dove to incorporate 
Yip, however, does not appear to teach that this indication is a finger swipe in a preconfigured direction. 
	However, Perez discloses a user finger swipe in a preconfigured direction to indicate the completion of a transaction. (Perez: paragraphs [0002, 4, 6]) Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the user swipe in a preconfigured direction of Perez for the indication means of Yip. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
	
Regarding claims 4, 11 & 18, Dove in view of Schmidt further in view of Wickersham further in view of Yip and further in view of Perez teaches the system of claims 1, 8 & 15.                                             
Dove further teaches receiving a vote for a poll answer from each of the users who participate in the poll (Dove paragraphs 0053- 0054). 

Regarding claims 5, 12 & 19, Dove in view of Schmidt further in view of Wickersham further in view of Yip and further in view of Perez teaches the system of claims 1, 8 & 15. Dove further teaches displaying the result of the poll. Dove describes displaying the results of the poll in the user device (for the subset of user that complete the poll) in a form of a ‘result summary’ (Dove paragraphs 0053- 0054).

Regarding claims 6, 13 & 20, Dove in view of Schmidt further in view of Wickersham further in view of Yip and further in view of Perez teaches the system of claims 1, 8 & 15. 
	Dove further teaches receiving a subsequent poll with at least one poll question and at least one potential answer for each at least one poll question from the creator (Dove paragraphs 0055 & 0062).

Regarding claims 7, & 14, Dove in view of Schmidt further in view of Wickersham further in view of Yip and further in view of Perez teaches the system of claims 6, & 13. 
	Dove further teaches sending the subsequent poll to the identified specific set of users that includes at least one follow up question based on the result of the poll (Dove paragraphs 0055).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624.  The examiner can normally be reached on Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMETT K. WALSH/Primary Examiner, Art Unit 3628